PER CURIAM.
This matter is before the Court on Motion for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On February 22, 1979, The Florida Bar filed its motion alleging:
1. After investigations by grievance committees in the Ninth Judicial Circuit, two Complaints were duly filed against the Respondent by The Florida Bar covering three separate cases. The Complaint in Case No. 09B77059 was filed on April 18, 1978. . . . The Complaint covering Cases 09C78044 and 09C78050 was filed on November 29, 1978. .
2. Two of the cases charge Respondent with accepting eases and cost monies and thereafter failing to perform while misrepresenting the status of the cases to the clients. The third case charges Respondent with misuse of trust funds for his own personal 'use, misrepresentation and failure to pay over the funds on demand of the client. When Respondent attempted to make payment of $1,103.00 to the clients by a check drawn on his trust account in September, 1977, it .was *587returned for insufficient funds. His trust account during this period did not exceed $381.00. Restitution in the amount of $1,103.00 has been made to the clients at this time.
3. Prior to a final hearing on all Complaints, the Respondent submitted a Conditional Guilty Plea to the Complaints through counsel on January 29, 1979.
4. The Executive Committee of The Florida Bar has approved acceptance of Respondent’s Conditional Plea and recommends it to this Court as final disposition of the cases. The Plea calls for Respondent to be suspended for a period of one year, and requires proof of rehabilitation prior to any subsequent reinstatement. Respondent also agrees to make restitution to the complainants in Case No. 09C78044 in the amount of $1,103.00 which has been completed and to return unexpended cost monies received in the other two cases. This has been done in Case No. 09B77059. Respondent also agrees to pay the costs of these proceedings prior to any reinstatement. Those costs now total $179.00.
The Motion for Approval of Conditional Guilty Plea is granted, and the Court accepts the Respondent’s conditional guilty plea to the bar’s complaints for a consent judgment in exchange for a one-year suspension, payment of costs in the amount of $179.00, and proof of refund of any unex-pended cost monies in Case No. 09C78050, along with proof of rehabilitation required prior to any subsequent reinstatement and the publishing in the Southern Reporter of an appropriate opinion based on the bar’s complaints and the conditional plea; and it is further
ORDERED that this suspension shall be effective April 30, 1979, thereby giving Respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients; and it is further
ORDERED that Respondent shall not accept any new business.
It is so ordered.
ENGLAND, C. J., and OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.